NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa



                                         May 26, 2015

      Hon. Thomas J. Burbank                     Hon. Wayln G. Thompson
      Attorney at Law                            Asst. District Attorney
      2 Acadiana Court                           Jefferson County
      Beaumont, TX 77706                         1001 Pearl Street, 3rd Floor
      * DELIVERED VIA E-MAIL *                   Beaumont, TX 77701
                                                 * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00192-CR
      Tr.Ct.No. 11-12939
      Style:    John Michael Weatherly aka Loco v. The State of Texas


             The above-referenced cause has been set for submission without oral argument
      on Tuesday, June 16, 2015, before a panel consisting of Chief Justice Rogelio Valdez,
      Justice Gina M. Benavides and Justice Gregory T. Perkes.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch